t c summary opinion united_states tax_court bradley m mcguigan and shirley w mcguigan petitioners v commissioner of internal revenue respondent docket no 10617-17s filed date maris baltins for petitioners patsy a clarke lisa r jones and melissa d lang for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively respondent also determined a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioner husband was an independent_contractor or a statutory_employee entitled to report expenses on schedules c profit or loss from business or a common_law_employee whose expenses were reportable on schedules a itemized_deductions petitioners are entitled to deductions for legal and professional services insurance other than health and rent for vehicles machinery or equipment and petitioners are liable for the sec_6662 accuracy-related_penalty for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in montana when they timely filed their petition during the years at issue petitioner bradley m mcguigan worked as a diesel technology specialist before then mr mcguigan had worked off and on for john knerr for approximately years in or around mr knerr partnered with chad pardee to form pardee excavating llc which later became montana- dakota services inc mds mr knerr invited mr mcguigan to work for mds and he accepted pursuant to an oral agreement with mr knerr mr mcguigan performed gas recovery services for mds at multiple oil well sites across montana and north dakota his duties included moving gas recovery equipment between oil well sites setting up and maintaining the equipment to recapture gas and training oil company employees to ensure continued plant operations much of the equipment was leased directly to mds which entrusted it to mr mcguigan whenever mr mcguigan needed assistance on a job mds sent additional workers to help him mr mcguigan worked at the oil sites without direct supervision he set his own hours which varied with the task at hand each day mr mcguigan filled out reports entitled montana-dakota services inc daily production reporting these reports offered proof that mr mcguigan was providing quality service additionally mr mcguigan submitted equipment logs to mds secretaries who tracked the equipment from site to site because he performed gas recovery in pardee excavating llc brought in a new member and merged with mds mr knerr and mr pardee were part owners of both entities and mr mcguigan kept the same employment agreement following this transition accordingly references to mds are to both companies services on site he sometimes traveled hundreds of miles to do his job accordingly he worked away from home for approximately days in and days in under his agreement with mds mr mcguigan was responsible for work- related expenses including food lodging travel and insurance he was also responsible for any expenses arising from damage to the equipment during transport mds did not reimburse him for these expenses additionally he drove his own truck to the various worksites and took his tools with him in mr mcguigan paid dollar_figure to rent a forklift which he used to move certain equipment mds offered him a rollback truck to perform this task but he opted to use the forklift instead because it would make the job easier mds did not reimburse him for the forklift expense when he was working on site at a refinery plant the oil company trained mr mcguigan to use its privately owned technology some of this information was confidential after speaking with an oil company representative about the issue of privacy laws mr mcguigan sought legal advice on avoiding trade secret infringement disputes accordingly he paid dollar_figure and dollar_figure for attorney’s fees in and respectively mds did not reimburse him for these expenses petitioners timely filed joint form sec_1040 u s individual_income_tax_return for both tax years at issue mr mcguigan reported on the form sec_1040 that mds paid him wages of dollar_figure and dollar_figure in and respectively likewise mds issued mr mcguigan forms w-2 wage and tax statement and withheld federal_income_tax petitioners used a computer_program to prepare their returns and file them electronically they did not hire a tax preparer or an accountant on the returns mr mcguigan declared himself a mechanic and petitioner shirley w mcguigan declared herself retired mrs mcguigan also listed herself as a proprietor of jaws northwest corp on petitioners’ schedules c for and petitioners used these schedules c to report the expenses related to mr mcguigan’s employment with mds under the premise that he was a statutory_employee on date respondent mailed petitioners a notice_of_deficiency with respect to tax_year sec_2014 and sec_2015 disallowing their schedule c deductions for legal and professional fees insurance other than health and rent expenses respondent also recharacterized petitioners’ remaining schedule c deductions a sec_3 the record includes a copy of mr mcguigan’ sec_2015 form_w-2 which does not indicate in box that mr mcguigan was a statutory_employee the record does not include a form_w-2 for tax_year unreimbursed employee_expenses and moved them to schedule a for each year at issue for respondent determined a penalty under sec_6662 and b for an underpayment due to a substantial_understatement_of_income_tax the record includes form_300 civil penalty approval form signed by revenue_agent ra kyle crider’s group manager who approved the ra’s initial determination to impose the penalty for tax_year the group manager’s signature is dated date discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 however under sec_7491 the burden_of_proof may shift to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 petitioners have not claimed or shown that they meet the requirements of sec_4 other adjustments made in the notice_of_deficiency are computational and need not be addressed in this opinion a to shift the burden_of_proof to respondent as to any relevant factual issue accordingly the burden_of_proof remains on petitioners ii employment classification a general rules an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a to the extent the expenses exceed of the taxpayer’s adjusted_gross_income see sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to limitations imposed on miscellaneous_itemized_deductions feaster v commissioner tcmemo_2010_157 slip op pincite a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c see rosemann v commissioner tcmemo_2009_185 slip op pincite n see also revrul_90_ 1990_2_cb_33 petitioners argue that mr mcguigan was an independent_contractor or a statutory_employee during the years at issue and was thereby entitled to deduct business_expenses on schedules c respondent contends that mr mcguigan was a common_law_employee who could deduct his unreimbursed employee_expenses on schedules a only subject_to the of adjusted_gross_income limitation an individual qualifies as a statutory_employee under sec_3121 only if the individual is not a common_law_employee pursuant to sec_3121 see 117_tc_263 rosemann v commissioner slip op pincite sec_3121 provides that an employee is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee because an individual qualifies as a statutory_employee only if the individual is not a common_law_employee we will first decide whether petitioner was a common_law_employee of mds b common_law_employee the term employee is not defined for purposes of the income_tax issue before us therefore common_law rules must be applied to determine whether an individual is an employee 503_us_318 92_tc_351 aff’d 907_f2d_1173 d c cir 64_tc_974 whether an employer-employee relationship exists is a question of fact 478_f2d_575 8th cir 89_tc_225 aff’d 862_f2d_751 9th cir if an employer-employee relationship exists its characterization by the parties as some other relationship such as principal-independent contractor is of no consequence sec_31_3121_d_-1 employment_tax regs this court has enumerated the following factors in determining whether an employer-employee relationship exists the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the taxpayer for profit or loss whether the principal has the right to discharge the taxpayer whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir prof’l exec leasing inc v commissioner t c pincite simpson v commissioner t c pincite no single factor is dispositive simpson v commissioner t c pincite all of the facts and circumstances must be studied prof’l exec leasing inc v commissioner t c pincite degree of control while all of the above factors are important the right-to-control is the master test in determining the nature of a working relationship matthews v commissioner t c pincite both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 n o actual control need be exercised as long as the employer has the right to control prof’l exec leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee’s work the employer need not direct each step taken by the employee prof’l exec leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 the record does not indicate that mr mcguigan worked for any entity other than mds or hired his own subcontractors to assist him when he serviced mds’ customers as an independent_contractor might rather he performed gas recovery services only for oil companies that were under contract with mds whenever he needed assistance on a job mds sent additional workers to help him mds asserted control_over mr mcguigan by requiring him to monitor the location of the gas recovery equipment he used in addition mr mcguigan submitted daily reports to the oil companies as proof that mds was providing the service for which it was under contract although mr mcguigan set his own hours and worked without direct supervision the record indicates that mds had the right to control mr mcguigan by dictating his worksite monitoring the quality of his performance and tracking the equipment he needed to do his job on the basis of the facts presented this factor indicates that mr mcguigan was an employee investment in facilities the fact that a worker provides his or her own tools or goods generally indicates independent_contractor status ewens miller inc v commissioner t c pincite conversely the fact that a worker has no investment in the facilities used in the work is indicative of an employer-employee relationship see id during the tax years at issue mr mcguigan supplied his own tools and transportation to accomplish his job at each oil well site however it is not clear from the record how much he paid for these tools in addition mr mcguigan did not invest financially in the transport setup or maintenance of the equipment he used to provide gas recovery services rather mds and the oil companies paid for these essential expenses therefore this factor indicates that mr mcguigan was an employee opportunity for profit or risk of loss an opportunity for profit or the risk of loss on the basis of the worker’s own efforts and skill indicates independent_contractor status see simpson v commissioner t c pincite rosato v commissioner tcmemo_2010_39 slip op pincite in contrast earning an hourly wage or fixed salary indicates an employer-employee relationship see robinson v commissioner tcmemo_2011_99 slip op pincite citing 25_tc_1296 aff’d 487_fedappx_751 3d cir for example in juliard v commissioner tcmemo_1991_230 this court held that because the taxpayer earned a salary and was reimbursed for expenses he was not in a position to increase his profit by his own actions and he was not at risk for loss for tax_year sec_2014 and sec_2015 respectively mds paid mr mcguigan annual salaries of approximately dollar_figure and dollar_figure the record indicates that mr mcguigan earned his salary regardless of how well or poorly he performed his duties additionally the record does not show that he received incentive compensation based on whether mds increased its profits on the other hand mr mcguigan credibly testified that the requirement that he pay for repairs on broken equipment could cause him significant losses thus mr mcguigan’s salary could be reduced by the amount he spent on work- related expenses because mds did not reimburse these costs overall this factor is neutral right to discharge the principal’s retention of the right to discharge a worker is indicative of a common_law employer-employee relationship rodriguez v commissioner tcmemo_2012_286 slip op pincite citing weber v commissioner t c pincite see also 55_tc_142 the record is silent on this factor at most this factor is neutral integral part of regular business a type of work that is part of the principal’s regular business is indicative of employee status see simpson v commissioner t c pincite rosemann v commissioner slip op pincite during the years at issue mds offered oil well services to oil companies in north dakota and montana mds assigned mr mcguigan to perform a specific service which the oil companies hired mds to provide accordingly mr mcguigan provided a service that lies within the scope of mds’ regular business therefore this factor indicates that mr mcguigan was an employee permanency of relationship a continuing relationship indicates an employment relationship while a transitory relationship may be indicative of independent_contractor status see ewens miller inc v commissioner t c pincite rosemann v commissioner slip op pincite we believe that the relationship between mr mcguigan and mds was not transient because mr mcguigan worked for mds from through the years at issue furthermore mr knerr who was a member of mds had employed mr mcguigan intermittently for approximately years on the basis of the facts presented this factor indicates that mr mcguigan was an employee relationship the parties thought they created the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 rosato v commissioner slip op pincite mds provided mr mcguigan with forms w-2 for the years at issue in both and mds withheld federal_income_tax from mr mcguigan’s income and remitted those amounts to respondent mds did not indicate on mr mcguigan’ sec_2015 form_w-2 that he was a statutory_employee on the basis of these facts this factor indicates that mr mcguigan was an employee conclusion several of the above factors indicate that mr mcguigan was a common_law_employee whereas other factors are neutral after weighing these factors the court concludes that mr mcguigan was a common_law_employee of mds for the and taxable years therefore he is precluded from claiming schedule c deductions as a statutory_employee under sec_3121 and the underlying regulations see ewens miller inc v commissioner t c pincite colvin v commissioner tcmemo_2007_157 slip op pincite aff’d 285_fedappx_157 5th cir see also sec_31_3121_d_-1 employment_tax regs iii petitioners’ schedule a deductions we next determine whether petitioners are entitled to deductions for unreimbursed employee business_expenses that respondent disallowed for lack of substantiation a general rules deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal living or family_expenses are not deductible sec_162 sec_262 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a trade_or_business includes the trade_or_business of being an employee 91_tc_352 54_tc_374 the taxpayer bears the burden of establishing that his employer would not have reimbursed him for such expenses see 24_tc_21 benson v commissioner tcmemo_2007_113 slip op pincite putnam v commissioner tcmemo_1998_285 slip op pincite he can do so by showing that he was required or expected to bear these costs see 59_tc_696 see also dunkelberger v commissioner tcmemo_1992_723 finding that management team expected taxpayer to bear expense of business lunches with vendors if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate cohan_rule see 39_f2d_540 2d cir see also 85_tc_731 for certain kinds of business_expenses including automobile expenses sec_274 overrides the cohan_rule see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir b legal and professional services for and respectively petitioners claimed deductions of dollar_figure and dollar_figure for legal and professional services respondent disallowed these deductions in full for lack of substantiation it is well established that legal fees stemming from a taxpayer’s employee status are deductible on schedule a test v commissioner tcmemo_2000_ slip op pincite aff’d 49_fedappx_96 9th cir the deductibility depends on the origin and character of the claim for which the legal fees were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 test v commissioner slip op pincite mr mcguigan’s testimony which the court found credible and forthright establishes that he sought legal advice on avoiding trade secret infringement after an oil company representative advised him to do so more specifically the oil company was mds’ client and mds expected mr mcguigan to bear the cost of his employment-related_expenses as a result mr mcguigan paid dollar_figure and dollar_figure in and respectively to protect his employment as an oil mechanic taking into account the record as a whole the court concludes that these expenses originated in mr mcguigan’s conduct as an employee of mds therefore petitioners are entitled to schedule a deductions of dollar_figure and dollar_figure respectively for tax_year sec_2014 and sec_2015 c rent of vehicles machinery or equipment for and respectively petitioners claimed deductions of dollar_figure and dollar_figure for rent of vehicles machinery or equipment respondent disallowed these expenses in full for lack of substantiation a portion of this reported expense for arises from mr mcguigan’s renting a forklift mr mcguigan testified at trial that he had a choice to use a rollback truck that mds would have paid for but he opted instead to rent a forklift for dollar_figure to make his job a hundred percent easier and quicker respondent argues that petitioners are precluded from deducting the forklift rental expense because mds offered other equipment for mr mcguigan to use in the course of his employment as discussed above mr mcguigan must establish that mds either required or expected him to pay for the expense of renting vehicles machinery or equipment see fountain v commissioner t c pincite see also dunkelberger v commissioner tcmemo_1992_723 tax ct memo lexis at the record however shows that mds neither required nor expected mr mcguigan to rent the forklift accordingly petitioners are not entitled to deduct the forklift rental expense other than the forklift rental expense the record contains no evidence of petitioners’ reported rent expenses we therefore sustain respondent’s disallowance of these deductions d insurance other than health we next address respondent’s disallowance of petitioners’ deductions for insurance other than health on their return petitioners deducted dollar_figure for insurance respondent argues that petitioners are precluded from deducting this expense for lack of substantiation the record is devoid of evidence of this reported expense consequently respondent’s determination on this issue is sustained on their return petitioners deducted dollar_figure for insurance respondent contends that this reported expense was for automobile insurance and petitioners have not argued otherwise petitioners were allowed a schedule a deduction for while we do not doubt that the use of the forklift improved his job performance mr mcguigan’s job performance is not the issue before us car and truck expenses using the standard mileage rate see sec_1_274-5 income_tax regs a taxpayer may deduct vehicle expenses using either actual costs or the standard mileage rate see id because petitioners cannot claim deductions for both actual expenses and those calculated using the standard mileage rate we sustain respondent’s disallowance see tesar v commissioner tcmemo_1997_207 slip op pincite automobile expense may be computed using actual costs such as depreciation or using the standard mileage method thus petitioners cannot deduct depreciation expense and use the standard mileage rate iv sec_6662 accuracy-related_penalty we next determine whether petitioners are liable for a sec_6662 accuracy-related_penalty for tax_year sec_6662 imposes a penalty equal to of any underpayment that arises from a substantial_understatement_of_income_tax see sec_6662 an understatement is substantial if it exceeds the greater of of the correct_tax or dollar_figure sec_6662 under sec_7491 respondent has the burden of production with respect to the sec_6662 penalty to meet this burden respondent must produce while petitioners did not address their liability for the accuracy-related_penalty in their petition we find that it was tried by consent see rule b sufficient evidence indicating that it is appropriate to impose the penalty against petitioners see higbee v commissioner t c pincite respondent’s burden of production under sec_7491 includes establishing compliance with the supervisory-approval requirement of sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained before the proposed penalty is first formally communicated to the taxpayer in a writing that also advises the taxpayer of his rights to appeal the penalty with the internal_revenue_service office of appeals clay v commissioner t c __ __ slip op pincite date a reasonable-cause exception to the sec_6662 penalty is found in sec_6664 which provides that no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id similarly reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect id respondent has complied with the requirements of sec_6751 b and contends that petitioners are liable for a sec_6662 and b penalty for to the extent that there is a substantial_understatement_of_income_tax thus if the rule computation indicates that petitioners’ understatement exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return respondent has satisfied his burden of production the ra in this case recommended the assertion of a substantial_understatement_penalty under sec_6662 that recommendation was approved in writing by his immediate supervisor on date as evidenced by a civil penalty approval form included in the record since respondent has met his burden petitioners must come forward with persuasive evidence that the penalty is inappropriate petitioners may meet their burden by proving that they acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs petitioners however have not argued or even suggested that they acted with reasonable_cause arguing only that their returns were correctly based on their determination that mr mcguigan was a statutory_employee as explained supra petitioners’ determination was incorrect we therefore hold that petitioners are liable for the sec_6662 and b accuracy-related_penalty to the extent the rule_155_computations show there is an underpayment attributable to a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule
